 



EXHIBIT 10.36
December 21, 2007
Mr. D. Larrie Rose
Hardt 40
47877 Willich
Germany
Re: Separation Agreement — Retirement
Dear Larrie:
     As we discussed, your employment with Belden Inc. (the “Company”) and all
subsidiaries will terminate effective with your retirement on the close of
business, February 29, 2008 (the “Separation Date”). This letter confirms all of
your entitlements arising out of your employment with and separation from the
Company. You will receive:

         
1.
  Actual bonus for 2007 to be determined at the February 2008 Compensation
Committee meeting (estimated at $238,056), and to be paid to you no later than
March 14, 2008.   T-B-D
 
       
2.
  Actual cash long-term incentive payout (for the 2004-2007 performance period
estimated at $209,000). Amount to be determined by the Compensation Committee
when the information used to determine the amount becomes available (which
should be no later than its May 21, 2008 meeting), with this payment to be made
to you on September 3, 2008.   T-B-D
 
       
3.
  As of February 29, 2008, accelerated vesting in accordance with the applicable
award agreement of the following equity awards:    

          Grant Date   Award   Grant Price
February 22, 2006
  2,133 SARS*   $25.8050
February 21, 2007
  4,266 SARS*   $47.705
March 30, 2005
  7,666 stock options*   $22.665
February 22, 2006
  3,400 RSUs    
February 21, 2007
  2,100 RSUs    

 

*   Note the expiration date on your SARS and stock options will be February 28,
2011 (three years after your retirement date of February 29, 2008).

         
4.
  Under COBRA, you may elect at your expense to continue your Belden Dental Plan
coverage in effect on February 29, 2008, for a period up to eighteen
(18) months.    

 



--------------------------------------------------------------------------------



 



Mr. D. Larrie Rose
December 21, 2007
Page 2

         
5.
  As additional consideration, we will (i) pay you $12,000 for continuance of
private health insurance, (ii) pay you $28,000 to obtain financial and tax
advice in connection with your retirement and (iii) turn over your Company
computer to you provided that our IT department confirms that all Company
software and Company proprietary information have been deleted. These
payments/transfer of Company computer will take place no later than March 31,
2008. We also grant to you the right to purchase your Company car at the value
established by the leasing company at the end of the lease term (February 2008).
   

     On February 29, 2008 (your retirement date), you will incur U.S. federal
income tax from the accelerated vesting of your RSUs noted above in Item 3. As
we have done in the past, you can instruct us to withhold shares to cover your
tax withholding obligation. We must file a Form 4 with the SEC to reflect the
tax withholding by March 4, 2008.
     You are entitled to your accrued and unpaid salary through the Separation
Date. You also are entitled to all accrued, vested and unpaid benefits under all
retirement, pension, and deferred compensation plans of the Company in which you
are participating on the Separation Date. All such benefits shall be paid in
accordance with the terms of the applicable plans and, where applicable, your
previous elections. You are not eligible for retirement plan contributions with
respect to payments made under section 1 or 2 above.
     In addition to the SARs and stock options noted above in Item 3 that will
be subject to accelerated vesting, you may exercise the following equity awards
following the Separation Date until the earlier of the expiration date set forth
in the applicable award or February 28, 2011 (three years after your
retirement). The grant date, expiration date and price of all such awards are
noted below:

                      Grant Date   Expiration Date   Options/SARs   Grant Price
February 20, 1998
  February 20, 2008   13,000 Options   $ 39.5312  
November 4, 1998
  November 4, 2008   4 Options   $ 16.9375  
February 16, 2000
  February 16, 2010   16,000 Options   $ 21.7500  
February 14, 2001
  February 28, 2011   8,000 Options   $ 26.3800  
February 18, 2002
  February 28, 2011   9,400 Options   $ 20.8650  
February 23, 2004
  February 28, 2011   10,000 Options   $ 19.0750  
March 30, 2005
  February 28, 2011   15,334 Options   $ 22.6650  
February 22, 2006
  February 28, 2011   4,267 SARs   $ 25.8050  
February 21, 2007
  February 28, 2011   2,134 SARs   $ 47.705  
February 21, 2007
      2,100 RSUs        

 



--------------------------------------------------------------------------------



 



Mr. D. Larrie Rose
December 21, 2007
Page 3
     All other unvested stock options, RSUs, SARS, PSUs and other equity-based
and long-term incentive awards (whether or not equity-based) shall lapse, and
all such unvested equity awards shall not be exercisable, as of the Separation
Date.
     The Company will, to the extent required by applicable law, withhold from
your amounts payable above, the amount of any withholding tax due with respect
to such amounts.
     You agree to promptly return to the Company all tangible and intangible
property of the Company, whether prepared by you or otherwise coming into your
possession, and whether written, electronic or in any other format, including,
without limitation, all files, records, documents, customer lists, software and
equipment (such as personal computers, disks, and disk drives, and mobile
communication devices).
     Payment of the amounts and benefits set forth above will be contingent on
your returning to us by December 28, 2007 the signed General Release of All
Claims that accompany this letter and the revocation period set out in the
general release having expired. All amounts hereunder also are also contingent
on your resignation from all offices of the Company and all subsidiaries held by
you, pursuant to the attached letter. You also reconfirm that you will
(i) comply with the non-compete covenants of your employment agreement and stock
option/SAR awards agreements and (ii) reimburse the Company for any taxes we may
have paid on your behalf.
     We ask that you sign this letter below confirming our understanding above.
This letter may be executed in one or more counterparts, each of which shall
constitute an original for all purposes, and all of which taken together shall
constitute one and the same agreement.

             
 
                BELDEN INC.    
 
           
/s/ D. Larrie Rose
  By:   /s/ John Stroup    
 
            D. Larrie Rose   Name: John Stroup         Title: President and
Chief Executive Officer    

 